          Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :

          v.                                 :      CRIMINAL NO. 19-393

GREGORY DOW                                  :


               GOVERNMENT’S MOTION FOR PRETRIAL DETENTION

               The United States of America, by its attorneys William M. McSwain, United

States Attorney for the Eastern District of Pennsylvania, and Timothy M. Stengel, Assistant

United States Attorney for the District, hereby moves this Court to detain the defendant Gregory

Dow pending trial on charges of engaging in illicit sexual conduct in foreign places, in violation

of Title 18, United States Code, Section 2423(c).

  I.   INTRODUCTION

               On July 11, 2019, the defendant Gregory Dow was charged by federal indictment

with sexually abusing young girls residing in an orphanage he operated in the Republic of

Kenya. The defendant, a previously convicted sex offender, traveled from Lancaster County to

Kenya in 2008 and started what came to be known as the Dow Family Children’s Home. He did

so with the financial support of his church and other organizations. By the time the orphanage

closed in September 2017, the defendant had sexually abused at least four young teenage girls

who lived there.

               The crimes with which the defendant is charged give rise to a rebuttable

presumption, pursuant to 18 U.S.C. § 3142(e)(3)(E), in favor of his pretrial detention. But even

without that presumption, the defendant should be detained. The defendant used force and

coercion to perpetrate the most heinous of crimes, preying on vulnerable children for his own
             Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 2 of 9



sexual gratification. This is not the first time the defendant has faced this type of allegation

either. In 1996, he was convicted of sexually molesting his then 15 year-old daughter,

demonstrating that he is a persistent danger to the community.

                The defendant is also a flight risk. In fact, when the defendant’s predatory

behavior first came to light in Kenya, he was charged criminally in that country, but he avoided

trial by boarding a plane and fleeing back to the United States. In other words, the risk of flight

in this case is far from an abstract concept; the defendant stands before this Court having actually

fled criminal charges. There is no reason to doubt that he will flee again, particularly in light of

the substantial penalties the defendant faces, as the government has estimated the applicable

Sentencing Guideline range in this case to be 292 to 365 months’ imprisonment. The defendant

therefore has not just a proclivity to flee but a significant incentive to do so.

                Together, these facts establish that no condition or combination of conditions will

reasonably assure his appearance as required and/or the safety of the community, and the

defendant cannot overcome the presumption in favor of his detention. The government

therefore moves pursuant to 18 U.S.C. §§ 3142(e) and (f) for a detention hearing and pretrial

detention of the defendant.

 II.    THE FACTS

                In support of this motion, the government makes the following representations

and proposed findings of fact:

        A.      Probable Cause and the Evidence in This Case

                There is probable cause to believe that the defendant has violated Title 18, United

States Code, Section 2423(c) (engaging in illicit sexual conduct in foreign places), as charged in



                                                 -2-
          Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 3 of 9



Counts One through Four of the Indictment in this case. Because there is probable cause to

believe that the defendant committed an offense under Section 2423, the Court must presume—

subject to rebuttal by the defendant—that no condition of release, or combination of conditions,

will reasonably assure the safety of any person and the community, or reasonably assure the

appearance of the defendant as required.

               The direct evidence against the defendant is strong. FBI interviewers specially

trained to interview minor victims of abuse interviewed several children who resided at the Dow

Family Children’s Home. Four separate children disclosed sexual abuse, and their descriptions

of the circumstances surrounding their abuse bore striking similarities. Each described

unwanted sexual contact, including forcible vaginal intercourse and being forced to perform oral

sex on the defendant. One victim described how the defendant manipulated her by accusing her

of having sex with another and telling her that she therefore had to have sex with him as well.

Another victim described holding herself tight to prevent the defendant from having sex with

her, but she was not able to stop him. The defendant purported to be a Christian missionary

who would care for these orphans. They called him “Dad.” But instead of being a father figure

for them, he preyed on their youth and their vulnerability.

               The circumstantial evidence in this case is similarly strong. For example, the

defendant’s wife, with whom he operated the orphanage, took the victims – and other girls living

at the orphanage – to a medical clinic in Kenya where birth control devices were implanted in

their arms without their consent. This allowed the defendant to perpetrate these crimes knowing

the abuse would not result in pregnancy. The FBI interviewed dozens of witnesses, both in the

United States and Kenya. Witnesses described seeing young girls called up into the defendant’s



                                               -3-
             Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 4 of 9



room, and recalled times when young girls were inexplicably in the defendant’s room with the

door locked. They also described physical abuse at the orphanage inflicted under the guise of

strict discipline.

                The FBI’s investigation of these horrific crimes firmly establishes that the

defendant, a United States citizen, traveled to a foreign country and took vulnerable children

there into his care. He then parlayed his relationships with these children into something

sinister, sexually abusing multiple girls. The defendant is a clear danger to the community, and

he should be detained pending trial.

        B.      Maximum Penalties

                The defendant faces a statutory maximum of 120 years’ imprisonment, a five-year

period of supervised release, a $1,000,000 fine, and a $400 special assessment. The government

estimates the applicable Sentencing Guideline range to be 292 to 365 months’ imprisonment,

giving the defendant a compelling incentive to flee.

        C.      Criminal Record

                Notably, the defendant has committed a similar crime before. In 1996, the

defendant pled guilty in Iowa state court to assault to commit sexual abuse, in connection with

his sexually molesting his teenage daughter. His daughter was around the same age as the

victims he is currently charged with sexually abusing. This 1996 charge was consolidated with

a burglary charge to which he also pled guilty. He received a suspended prison sentence and

two years of probation. He was also required to register as a sex offender for 10 years.




                                                -4-
           Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 5 of 9



III.   CONCLUSION

               The defendant is a previously convicted, repeat sexual predator, who has fled

justice at least once before. It is clear that the defendant is both a danger to the community and

a risk of flight. Considering all of the factors set forth above in light of the substantial sentence

the defendant faces, the defendant cannot overcome the presumption that there is no combination

of conditions that will reasonably assure his appearance in this Court and the safety of the

community. He should therefore be detained pending trial.

               WHEREFORE, the government respectfully submits that its Motion for

Defendant’s Pretrial Detention should be granted.



                                               Respectfully submitted,

                                               WILLIAM M. McSWAIN
                                               United States Attorney


                                                /s Timothy M. Stengel
                                               TIMOTHY M. STENGEL
                                               Assistant United States Attorney




                                                -5-
            Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 6 of 9



                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :

       v.                                             :          CRIMINAL NO. 19-393

GREGORY DOW                                           :



                              PRETRIAL DETENTION ORDER

               AND NOW, this            day of July, 2019, after an evidentiary hearing and

argument of counsel for the government and the defendant, the Court finds that:

               (a)     the government has proved by a preponderance of the evidence that no

                       condition or combination of conditions will reasonably assure the

                       appearance of the defendant as required; and

               (b)     the government has proved by clear and convincing evidence that no

                       condition or combination of conditions will reasonably assure the safety of

                       other persons and the community, as required by Title 18, United States

                       Code, Section 3142(e).

               The Court makes the following findings of fact:

               This case is appropriate for detention under Title 18, United States Code, Section

3142(e) because:

               1.      There is probable cause to believe that the defendant has violated Title 18,

United States Code, Section 2423(c) (engaging in illicit sexual conduct in foreign places), giving

rise to a rebuttable presumption in favor of detention.
           Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 7 of 9



                2.     The evidence in this case is strong. The government has informed the

Court that multiple victims disclosed abuse, and corroborating information was provided by

additional witnesses and record evidence.

                3.     The defendant faces a statutory maximum of 120 years’ imprisonment,

and the government estimated that the applicable Sentencing Guideline range is 292 to 365

months’ imprisonment. Accordingly, the defendant has a substantial incentive to flee.

                4.     The defendant has previously fled criminal charges, which demonstrates a

proclivity to flee.

                5.     The strength and nature of the case against the defendant and the

defendant’s history, combined with the strong likelihood that the defendant will be incarcerated

for a significant period of time, establishes the defendant’s danger to the community and

increases the high risk that the defendant will not appear as required by the Court.

                6.     As there is probable cause to believe that the defendant committed an

offense under 18 U.S.C. § 2423(c), the Court must presume—subject to rebuttal by the

defendant—that no condition of release, or combination of conditions, will reasonably assure the

safety of any person and the community, or reasonably assure the appearance of the defendant as

required. The defendant has failed to rebut this presumption.




                                               -2-
          Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 8 of 9



               Therefore, IT IS ORDERED that the defendant be committed to the custody of

the Attorney General for confinement in a correction facility separate, to the extent practicable,

from persons awaiting or serving sentences or being held in custody pending appeal; that the

defendant be afforded reasonable opportunity for private consultation with counsel; and that, on

order of a Court of the United States, or on request of an attorney for the government, the person

in charge of the corrections facility in which the defendant is confined deliver the defendant to a

United States Marshal for the purpose of an appearance in connection with a court proceeding.



                                              BY THE COURT:



                                              ______________________________
                                              HON. DAVID R. STRAWBRIDGE
                                              United States Magistrate Judge




                                               -3-
          Case 5:19-cr-00393-EGS Document 5 Filed 07/12/19 Page 9 of 9



                                  CERTIFICATE OF SERVICE

               I certify that a copy of the Government’s Motion for Pretrial Detention, and

Proposed Order was served by the Court’s electronic filing service and will be provided to

counsel of record after he or she has entered his or her appearance.




                                              /s/ Timothy M. Stengel
                                             TIMOTHY M. STENGEL
                                             Assistant United States Attorney


Date: July 12, 2019




                                                 4
